     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN, #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700
4    Fax: 916-498-5710
     Noa_oren@fd.org
5
     Attorney for Defendant
6    OMAR CASTRO-ALEJO
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    )   Case No. 2:20-cr-169 WBS
11                                                )
                      Plaintiff,                  )   STIPULATION AND ORDER TO
12                                                )   CONTINUE STATUS CONFERENCE AND
     vs.                                          )   EXCLUDE TIME
13                                                )
     OMAR CASTRO-ALEJO,                           )   Date: May 17, 2021
14                                                )   Time: 9:00 a.m.
                      Defendant.                  )   Judge: Hon. William B. Shubb
15                                                )
                                                  )
16
17           By this stipulation, the parties move to continue the status conference until June 21, 2021,
18   and to exclude time between May 17, 2021 and June 21, 2021, under Local Code T4.
19           The parties agree and stipulate, and request that the Court find the following:
20           a.       The government has produced discovery which defense counsel will need further
21   time to review and discuss with the defendant because of the difficulties of communicating with
22   Mr. Castro-Alejo at the jail during the pandemic.
23           b.       Defense counsel believes that failure to grant the above-requested continuance
24   would deny counsel the reasonable time necessary for effective preparation, taking into account
25   the exercise of due diligence.
26           c.       Based on the above-stated findings, the ends of justice served by continuing the
27   case as requested outweigh the interest of the public and the defendant in a trial within the
28   original date prescribed by the Speedy Trial Act.
      Stipulation and Order to Continue Status                United States v. Castro-Alejo, 2:20-cr-00169-WBS
      Conference and Exclude Time
1            d.       For the purposed of computing time under the Speedy Trial Act, 18 U.S.C. §
2    3161, et seq., within which trial must commence, the time period of May 17, 2021 to June 21,
3    2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code
4    T4] because it results from a continuance granted by the Court at defendant’s request on the basis
5    of the Court’s finding that the ends of justice served by taking such action outweigh the best
6    interest of the public and the defendant in a speedy trial.
7            Nothing in this stipulation and order shall preclude a finding that other provisions of the
8    Speedy Trial Act dictate that additional time periods are excludable from the period within which
9    a trial must commence.
10
11   DATED: May 11, 2021                            Respectfully submitted,

12
                                                    HEATHER E. WILLIAMS
13                                                  Federal Defender

14                                                  /s/ Noa E. Oren
                                                    NOA E. OREN
15                                                  Assistant Federal Defender
                                                    Attorney for OMAR CASTRO-ALEJO
16
17   DATED: May 11, 2021                            PHILLIP A. TALBERT
18                                                  Acting United States Attorney

19                                                  /s/ Justin Lee
                                                    Justin Lee
20                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status                United States v. Castro-Alejo, 2:20-cr-00169-WBS
      Conference and Exclude Time
1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial. Moreover, the ongoing COVID-19 pandemic has led to
8    the suspension of jury trials in this district since March 17, 2020, and the General Orders of this
9    court issued in connection with the pandemic allow for continuances and the exclusion of time
10   under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), with no further findings required.
11   General Orders 611, 612, 617, and 618. Additionally, the April 16, 2020 Order of the Judicial
12   Council of the Ninth Circuit suspended the time limits of 18 U.S.C. § 3161(c) due to a judicial
13   emergency in this district until May 2, 2021. See In re Approval of the Judicial Emergency Decl.
14   in the E. Dist. of Cal., 956 F.3d 1175 (9th Cir. Judicial Council 2020).
15           The Court orders a status conference on June 21, 2021, at 9:00 a.m. The Court orders the
16   time from May 17, 2021 up to and including June 21, 2021, excluded from computation of time
17   within which the trial of this case must commence under the Speedy Trial Act, pursuant to 18
18   U.S.C. §§3161(h)(7), and Local Code T4.
19
20   Dated: May 11, 2021

21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status                United States v. Castro-Alejo, 2:20-cr-00169-WBS
      Conference and Exclude Time
